UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-09785 TRI CITY BANKSHARES CORPORATION (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation or organization) 39-1158740 (IRS Employer Identification No.) 6400 S. 27th Street, Oak Creek, WI (Address of principal executive offices) (Zip Code) (414) 761-1610 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Checkone): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares outstanding of the registrant’s $1.00 par value common stock as of November 9, 2011 was 8,904,915 shares. 2 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 4 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 4 - CONTROLS AND PROCEDURES 45 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 46 ITEM 1A - RISK FACTORS 46 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 47 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 47 ITEM 5 - OTHER INFORMATION 47 ITEM 6 - EXHIBITS 47 Signatures 48 Exhibit Index 49 3 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS TRI CITY BANKSHARES CORPORATION CONSOLIDATED BALANCE SHEETS September 30, (Unaudited) December 31, ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Held to maturity securities, fair value of $280,010,083 and $227,276,572 as of September 30, 2011 and December 31 2010, respectively Loans, less allowance for loan losses of $9,899,594 and $9,526,592 as of September 30, 2011 and December 31, 2010, respectively Premises and equipment – net Cash surrender value of life insurance Mortgage servicing rights – net Core deposit intangible Other real estate owned Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits Demand $ $ Savings and NOW Other time Total Deposits Other borrowings Other liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Cumulative preferred stock, $1 par value, 200,000 shares authorized, no shares issued - - Common stock, $1 par value, 15,000,000 shares authorized, 8,904,915 shares issued and outstanding of September 30, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 4 TRI CITY BANKSHARES CORPORATION CONSOLIDATED STATEMENTS OF INCOME For Three Months Ended September 30, 2011 and 2010 (Unaudited) INTEREST INCOME Loans $ $ Investment Securities: Taxable Tax exempt Federal funds sold Other - - Total Interest Income INTEREST EXPENSE Deposits Other borrowings - Total Interest Expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME Service charges on deposits Loan servicing income Net gain on sale of loans Increase in cash surrender value of life insurance Non-accretable loan discount Other income Total Noninterest Income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy costs Furniture and equipment expenses Computer services Advertising and promotional FDIC and other regulatory assessments Office supplies Acquisition expense - Core deposit intangible amortization Other Total Noninterest Expense Income before income taxes Less: Applicable income taxes Net Income $ $ Basic and fully diluted earnings per share $ $ Dividends per share $ - $ Weighted average shares outstanding See notes to unaudited consolidated financial statements. 5 TRI CITY BANKSHARES CORPORATION CONSOLIDATED STATEMENTS OF INCOME For Nine Months Ended September 30, 2011 and 2010 (Unaudited) INTEREST INCOME Loans $ $ Investment Securities: Taxable Tax exempt Federal funds sold Other Total Interest Income INTEREST EXPENSE Deposits Other borrowings Total Interest Expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses NONINTEREST INCOME Service charges on deposits Loan servicing income Net gain on sale of loans Increase in cash surrender value of life insurance Non-accretable loan discount Other income Total Noninterest Income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy costs Furniture and equipment expenses Computer services Advertising and promotional FDIC and other regulatory assessments Office supplies Acquisition expense - Core deposit intangible amortization Other Total Noninterest Expense Income before income taxes Less: Applicable income taxes Net Income $ $ Basic and fully diluted earnings per share $ $ Dividends per share $ - $ Weighted average shares outstanding See notes to unaudited consolidated financial statements. 6 TRI CITY BANKSHARES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For Nine Months Ended September, 2011 and 2010 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation Amortization of servicing rights, premiums and discounts -net ) Net gain on sale of loans ) ) Amortization of core deposit intangible Provision for loan losses Proceeds from sales of loans held for sale Originations of loans held for sale ) ) Increase in cash surrender value of life insurance ) ) Gain on disposal of fixed assets ) ) Gain on sale of other real estate owned ) ) Net change in: Accrued interest receivable and other assets ) Accrued interest payable and other liabilities ) Net Cash Flows Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Activity in held to maturity securities: Maturities, prepayments and calls Purchases ) ) Net decrease in loans Proceeds from sales of premises and equipment Purchases of premises and equipment –net ) ) Proceeds from sale of other real estate owned Net Cash Flows Provided by/(Used In) Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net decrease in deposits ) ) Net change in other borrowings ) ) Dividends paid - ) Net Cash Flows Used in Financing Activities ) ) Net Change in Cash and Cash Equivalents ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ Non Cash Transactions: Loans receivable transferred to other real estate owned $ $ Mortgage servicing rights resulting from sale of loans $ $ Supplemental Cash Flow Disclosures: Cash paid for interest $ $ Cash paid for income taxes $ $ See notes to unaudited consolidated financial statements. 7 TRI CITY BANKSHARES CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Tri City Bankshares Corporation (“Tri City” or the “Corporation”) have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”). The December 31, 2010 financial information included herein is derived from the December 31, 2010 Consolidated Balance Sheet of TriCity, which is included in the 2010 Form 10-K. The Corporation’s business is conducted primarily through its wholly-owned banking subsidiary, Tri City National Bank (“Bank”). In the opinion of management, the accompanying unaudited consolidated financial statements contain all interim adjustments, consisting of normal recurring accruals, for a fair presentation of the results for the interim periods presented. The operating results for the first nine months of 2011 are not necessarily indicative of the results that may be expected for the entire 2011 fiscal year. Tri City has evaluated the consolidated financial statements for subsequent events through the date of the filing of this Form 10-Q. 2.Use of Estimates In preparing consolidated financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses and the estimated fair market values of both the acquired loans and other real estate owned. 3.Recent Accounting Pronouncements ASU No. 2010-20, “Receivables (Topic 310): Disclosure about Credit Quality of Financing Receivables and Allowance For Credit Losses.” This guidance requires an entity to provide disclosures that facilitate the evaluation of the nature of credit risk inherent in its portfolio of financing receivables; how that risk is analyzed and assessed in determining the allowance for credit losses; and the changes and reasons for those changes in the allowance for credit losses. To achieve those objectives, disclosures on a disaggregated basis must be provided on two defined levels: (1) portfolio segment; and (2) class of financing receivable. This guidance makes changes to existing disclosure requirements and includes additional disclosure requirements relating to financing receivables. Short-term accounts receivable, receivables measured at fair value or lower of cost or fair value and debt securities are exempt from this guidance. The disclosures related to period-end information were required to be provided in all interim and annual periods ending on or after December 15, 2010. Disclosures of activity that occur during the reporting period are required in interim and annual periods beginning on or after December 15, 2010. The provisions of ASU No. 2010-20 had no impact on the Corporation’s consolidated financial condition, results of operations or liquidity. ASU No. 2011-2, “Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.” This guidance provides additional guidance and clarification to assist creditors in determining whether a creditor has granted a concession and whether the debtor is experiencing financial difficulties for purposes of determining whether a restructuring constitutes a troubled debt restructuring. The amendments to Topic 310 clarify guidance on the creditor’s evaluation of whether it granted a concession by requiring the creditor to evaluate whether: (1) the debtor does not otherwise have access to funds at a market rate for debt with similar risk characteristics as the restructured debt such that the restructuring should be considered below-market rate, which may indicate that the creditor has granted a concession; (2) a temporary or permanent increase in the contractual interest rate as a result of the restructuring does not preclude the restructuring from being a concession as the new contractual rate may be below-market; and (3) a restructuring that results in a delay that is insignificant is not a concession. The guidance also clarifies whether a debtor is experiencing financial difficulties even though the debtor may not be in default. The amendments are effective for the first interim or annual period beginning on or after September 15, 2011 and apply retrospectively to restructurings occurring on or after the beginning of the year. The provisions of this guidance will not have a material impact on the Corporation’s consolidated financial condition, results of operations or liquidity. 8 ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” This ASU represents the converged guidance of the FASB and IASB (the Boards) on fair value measurement. The collective efforts of the Boards and their staffs, reflected in ASU 2011-04, have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.” The Boards have concluded the common requirements will result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. The amendments to the FASB Accounting Standards Codification in this ASU are to be applied prospectively. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. The provisions of this guidance are not expected to have a significant impact on our consolidated financial condition, results of operations or liquidity. 4. Fair Value of Financial Instruments The accounting guidance for fair value measurements and disclosures establishes a three-level valuation hierarchy for disclosure of fair value measurements.The valuation hierarchy favors the transparency of inputs to the valuation of an asset or liability as of the measurement date and thereby favors use of Level 1 if appropriate information is available, and otherwise Level 2 and finally Level 3 if a Level 2 input is not available. The three levels are defined as follows. · Level 1 — Fair value is based upon quoted prices (unadjusted)for identical assets or liabilities in active markets in which the Corporation can participate. · Level 2 — Fair value is based upon quoted prices for similar (i.e., not identical) assets and liabilities in active markets, and other inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. · Level 3 — Fair value is based upon financial models using primarily unobservable inputs. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input within the valuation hierarchy that is significant to the fair value measurement. The Corporation has an established process for determining fair values.Fair value is based upon quoted market prices, where available.If listed prices or quotes are not available, fair value is based upon internally developed models that use primarily market-based or independently-sourced market parameters, including interest rate yield curves and option volatilities. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value.These adjustments include amounts to reflect counterparty credit quality, creditworthiness, liquidity and unobservable parameters that are applied consistently over time.Any changes to the valuation methodology are reviewed by management to determine appropriateness of the changes.As markets develop and the pricing for certain products becomes more transparent, the Corporation expects to continue to refine its valuation methodologies. The methods described above may produce a fair value estimate that may not be indicative of net realizable value or reflective of future fair values.Further, while the Corporation believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in different estimates of fair values of the same financial instruments at the reporting date. As of September 30, 2011 and December 31, 2010 the Bank did not carry any assets that were measured at fair value on a recurring basis. 9 Assets measured at fair value on a nonrecurring basis The Bank has assets that under certain conditions are subject to measurement at fair value on a nonrecurring basis.These include assets that are measured at the lower of cost or market and had a fair value below cost at the end of the period as summarized below. Balance at 09/30/11 Level 1 Level 2 Level 3 Loans held for investment $ $ - $ - $ Other real estate owned - - Totals $ $ - $ - $ Balance at 12/31/10 Level 1 Level 2 Level 3 Loans held for investment $ $ - $ - $ Other real estate owned - - Totals $ $ - $ - $ The estimated fair values of financial instruments at September 30, 2011 and December 31, 2010 are as follows: September 30, 2011 December 31, 2010 Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value FINANCIAL ASSETS Cash and due from banks $ Federal funds sold Held to maturity securities Federal reserve stock Loans held for investment, net Cash surrender value of life insurance Mortgage servicing rights Accrued interest receivable FINANCIAL LIABILITIES Deposits $ Other borrowings Accrued interest payable The following is a description of the valuation methodologies used by the Corporation to estimate fair value, as well as the general classification of financial instruments pursuant to the valuation hierarchy: Cash and due from banks – Due to their short-term nature, the carrying amount of cash and due from banks approximates fair value. Fed funds sold – Due to their short-term nature, the carrying amount of Fed funds sold approximates fair value. Held to maturity securities – The fair value is estimated using quoted market prices. 10 Federal Reserve Bank Stock – It is not practical to determine the fair value of Federal Reserve Bank (“FRB”) Stock due to restrictions placed on its transferability.No secondary market exists for FRB stock. Thestockisboughtand sold at par by the FRB.Management believes the recorded value is the fair value. Non-marketable equity securities – The fair value is estimated using values of comparable securities. Loans held for investment - The Bank does not record loans held for investment at fair value on a recurring basis.However, from time to time, a particular loan may be considered impaired and an allowance for loan losses established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.Once a loan is identified as individually impaired, management measures impairment in accordance with relevant accounting guidance.The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value or discounted cash flows.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceeds the recorded investments in such loans.At September 30, 2011, substantially all of the impaired loans were evaluated based on the fair value of the collateral.In accordance with relevant accounting guidance, impaired loans where an allowance is established based on the fair value of collateralrequire classification in the fair value hierarchy.When the fair value of the collateral is based on anobservable marketprice or a current appraised value, the Bank records the impaired loan as a nonrecurring Level 2 valuation.Valuations based on management estimates are recorded as nonrecurring Level 3.Mortgage loans available for sale and held for investment are valued using fair values attributable to similar mortgage loans.The fair value of the other loans is based on the fair value of obligations with similar credit characteristics. Cash surrender value of life insurance – Fair value is based on the cash surrender value of the individual policies as provided by the insurance agency. Mortgage servicing rights - The Bank does not record mortgage servicing rights (MSRs) at fair value on a recurring basis.However, from time to time, MSRs may be considered impaired and a valuation allowance is established.MSRs for which amortized cost exceeds fair value are considered impaired.The fair value of MSRs is estimated using third-party information for selected asset price tables for servicing cost and servicing fees applied to the Bank’s portfolio of serviced loans.The Bank records impaired MSRs as a nonrecurring Level 2 valuation. Other real estate owned - Loans on which the underlying collateral has been repossessed are recorded at the lesser of (i) carrying value or (ii) at fair valueless estimated costs to sell upon transfer to other real estate owned (“OREO”).Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral.When the fair value of the collateral is based on an observable market price or a current appraised value, the Bank records the other real estate owned as a nonrecurring Level 2valuation.Valuations based on management estimates are recorded as nonrecurring Level 3. Deposit Accounts - The fair value of demand deposits and savings accounts approximates the carrying amount. The fair value of fixed maturity certificates of deposit is estimated using the rates currently offered forcertificates of deposit with similar remaining maturities. Other borrowings – The carrying value of other borrowings, including federal funds purchased and repurchase agreements, approximates fair value. The estimated fair value of fee income on letters of credit outstanding at September 30, 2011 and December 31, 2010 is insignificant.Loan commitments on which the committed interest rate is less than the current market rate are also insignificant at September 30, 2011 and December 31, 2010. 11 The Bank assumes interest rate risk (the risk that general interest rate levels will change) as part of its normal operations.As a result, fair values of the Bank’s financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Bank.Management attempts to match maturities of assets and liabilities to the extent believed necessary to minimize interest rate risk. However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment.Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment.Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Bank's overall interest rate risk. 5.Held to Maturity Securities Amortized costs and fair values of held to maturity securities as of September 30, 2011 and December 31, 2010 are summarized as follows: September 30, 2011 Amortized Cost Unrealized Gains Unrealized Losses Fair Value Obligations of: States and political subdivisions $ $ $ ) $ U.S. government-sponsored entities ) Other - - Totals $ $ $ ) $ December 31, 2010 Amortized Cost Unrealized Gains Unrealized Losses Fair Value Obligations of: States and political subdivisions $ $ $ ) $ U.S. government-sponsored entities ) Other - - Totals $ $ $ ) $ Obligations of U.S. government-sponsored entities consist of securities issued by the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association. The amortized cost and fair value of held-to-maturity securities at September 30, 2011 by contractual maturity are shown below. Expected maturities differ from contractual maturities because borrowers or issuers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value Due in one year or less $ $ Due after one year less than 5 years Due after 5 years less than 10 years Due in more than 10 years Totals $ $ 12 The following table summarizes the portion of the Bank’s held to maturity securities portfolio which has gross unrealized losses, reflecting the length of time that individual securities have been in a continuous unrealized loss position at September 30, 2011 and December 31, 2010. September 30, 2011 Continuous unrealized losses existing for less than 12 months Continuous unrealized losses existing for 12 months or more Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of: States and political subdivisions $ $ ) $ - $ - $ $ ) U.S. government-sponsored entities and corporations ) - - ) Totals $ $ ) $ - $ - $ $ ) December 31, 2010 Continuous unrealized losses existing for less than 12 months Continuous unrealized losses existing for 12 months or more Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Obligations of: States and political subdivisions $ $ ) $ $ ) $ $ ) U.S. government-sponsored entities and corporations ) - - ) Totals $ $ ) $ $ ) $ $ ) Management does not believe any individual unrealized loss as of September 30, 2011 or December 31, 2010 represents other than temporary impairment. At September 30, 2011, the Bank held no investment securities that had unrealized losses existing for greater than 12 months and at December 31, 2010 the Bank held one state and political subdivision investment security that had unrealized losses existing for greater than 12 months.Management believes the temporary impairment in fair value was caused by market fluctuations in interest rates and not by a deterioration in credit quality of the underlying portfolio of securities. Since securities are held to maturity, management does not believe that the Bank will experience any losses on these investments. 13 6.Loans Major classifications of loans are as follows as ofSeptember 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Commercial $ $ Real Estate Construction Commercial Residential Multifamily Installment and Consumer $ $ Less: Allowance for loan losses ) ) Net Loans $ $ Credit risk tends to be geographically concentrated in that 96% of the loan customers are located in the local markets serviced by the Bank in Wisconsin.The Bank's extension of credit is governed by its credit risk policy which was established to control the quality of the Bank's loans. This policy isreviewed and approved by the Board of Directors on a regular basis. Commercial loans - Historically commercial and industrial (“C&I”) lending has been a small part of the Bank’s portfolio which continues to be the case in 2011.C&I balances have decreased during these difficult economic times.Reductions of outstanding balances on lines of credit have occurred as well as the demand for term financing as businesses made little, if any, investment in new equipment.C&I loans are collateralized by general business assets such as accounts receivable, inventory and equipment and have no real estate component.During weak economic periods the Bank can be exposed to heightened risk if a business is out of compliance with debtor covenants supporting C&I loans.The Bank was active in policing such requirements prior to and at the beginning of the 2008 crisis.Nearly three years later these issues have been largely resolved and this segment of loans presents minimal risk going forward. Real estate construction loans - Loans to residential real estate developers comprise most of the dollars outstanding in real estate construction loans.Historically, real estate construction loans have been made to developers who are well known to the Bank, have prior successful project experience and are well capitalized.Loans are made to customers in the Bank’s Southeastern Wisconsin market with experience and knowledge of the local economy.Real estate construction loans of this type are generally larger in size and involve greater risks than residential mortgage loans because payments depend on the success of the project or in the case of commercial development, successful management of the property.The Bank will generally make credit extensions to borrowers with adequate outside liquidity to support the project in the event the actual performance is less than projected.Developers with which the Bank does business have the ability to service the development debt personally or through their companies, however, these individuals are not immune to a weak economy. The Bank’s remaining real estate development loans are performing even three years into the economic downturn and our borrowers’ inventories are decreasing.The greatest risk to the Bank within this segment is condominium development loans.This group has been most severely affected by the prolonged economic downturn.Risk factors the Bank inherits upon the failure of a developer include the existence and/or control of the condo association, the availability of term financing to initial buyers of units and partial project completion for common use areas.The Bank does have condominium exposure in several other projects with aggregate loan balances of $4.0 million to the second developers following foreclosures.These are the Bank’s customers who were able to buy incomplete developments at deep discounts from other banks that had foreclosed on the original developer.In all cases the selling banks also agreed to fixed-rate mortgage loans to qualified borrowers at prevailing rates to allow the second developer to sell units without the issue of term financing availability.This group of condominium loans presents a much lower risk. 14 Commercial real estate loans - The Bank’s commercial real estate lending efforts are focused on owner occupied, improved property such as office buildings, warehouses, small manufacturing operations and retail facilities located in its market areas.The most significant risk factor in the third year of the financial crisis is occupancy. The fact that the Bank prefers owner occupied commercial real estate mitigates that risk, provided of course, the owner’s business survives.The Bank’s $18.3 million per-borrower legal lending limit would permit it to compete for activity in the middle market, but management prefers to seek small businesses as its target borrowers. Loans to such businesses are approved based on the creditworthiness, economic feasibility and cash flow abilities of the borrower. Residential real estate loans - Loans in this segment of the portfolio have historically represented the lowest risk due to the large number of individual loans with relatively small average balances.The Bank considers owner-occupied one-to-four family loans to be low risk because underwriting has always required 20% equity and qualified borrowers with proper debt service coverage ratios.These loans provide a foundation for the sale of all other retail banking products and have always been a staple of the Bank’s portfolio.However, in the acquisition of Bank of Elmwood (the “Acquired Bank”) by the Bank from the FDIC in October 2009 (the “Acquisition”) the Bank acquired a number of residential real estate loans that do not meet the Bank’s underwriting standards and these borrowers were encouraged to bring loans current, pay delinquent taxes, refinance at another financial institution and comply with the Bank’s underwriting standards or face foreclosure.The greatest risks to the Bank in this segment are those one-to-four family residential real estate loans that are not owner occupied.Many of these scattered site owner’s loans were generated by the Acquired Bank through its “Rehab and Go” and “Equity is Cash” programs.Often rehab dollars were not invested in the property, the properties were over-appraised and rental property damage was prevalent but no replacement reserves were required as would be in a commercial real estate loan.The Bank is in the middle of a three year project to eliminate this group of loans acquired in the Acquisition.These loans were deeply discounted in the Bank’s bid to the FDIC and the Bank believes the credit risk associated with these loans is mitigated by this discount. Multi-family real estate loans - The loans in this category are collateralized by properties with more than four family dwelling units.The Bank has always been conservative in requiring borrowers to be well-qualified and to provide their personal guaranty, as well as insisting on proper debt service coverage ratios and equity sufficient to sustain reasonable debt service in the event of interest rate pressure.Loans in this category typically have maturities of 3, 4 or 5 years and are amortized over 15 to 20 years.While any loan presents risk to the Bank, loans in this segment are performing quite well in the downturn because of the Bank’s underwriting criteria and with significant foreclosure activity in the market, many former homeowners are back in the rental market. Installment and other loans - These loans consist of auto loans, mobile home loans and unsecured consumer loans which have been decreasing at the Bank for several years.Auto loan volume decreased as sales of new cars declined drastically in 2009.The Bank has historically limited its exposure to mobile home loans and unsecured consumer loans.However, the Bank acquired a number of such consumer loans in the Acquisition, many of which continue to perform, despite not meeting the Bank’s historical underwriting standards. 15 The following table presents the contractual aging of the recorded investment in loans as of September 30, 2011 and December 31, 2010: As of September 30, 2011 Current Days Past Due Total Loans 30-59 60-89 Over 90 Total Loans Commercial $ Real estate Construction Commercial Residential Multifamily - Installment and other Total Loans Purchase Credit- Impaired Loans ) Total loans, excluding Purchase Credit- Impaired Loans $ As of December 31, 2010 Current Days Past Due Total Loans 30-59 60-89 Over 90 Total Loans Commercial $ Real estate Construction Commercial Residential Multifamily - Installment and other Total Loans Purchase Credit- Impaired Loans ) Total loans, excluding Purchase Credit- Impaired Loans $ 16 Commercial loans deemed to be inadequately collateralized and past due 90 days or more for principal or interest are placed in a non-accrual status.Residential real estate loans are not subject to these guidelines if well-secured, as deemed by the Senior Loan Committee, and in the process of collection. The following table presents the recorded investment in nonaccrual loans and loans past due ninety days or more and still accruing by class of loans as of September 30, 2011 and December 31, 2010: As of September 30, 2011 Nonaccrual Past due 90 days or more and accruing Commercial $ $ Real estate Construction - Commercial Residential Multifamily - Installment and other Total Loans Purchase Credit Impaired Loans: Commercial ) - Real Estate Construction - - Commercial ) - Residential ) ) Multifamily ) - Installment & Other - - Total Purchase Credit-Impaired Loans ) ) Total loans, excluding Purchase Credit-Impaired Loans $ $ 17 As of December 31, 2010 Nonaccrual Past due 90 days or more and accruing Commercial $ $ Real estate Construction Commercial Residential Multifamily - Installment and other Total Loans Purchase Credit Impaired Loans: Commercial ) - Real Estate Construction ) - Commercial ) - Residential ) ) Multifamily ) - Installment & Other - - Total Purchase Credit-Impaired Loans ) ) Total loans, excluding Purchase Credit-Impaired Loans $ $ 18 Management uses an internal asset classification system as a means of identifying problem and potential problem assets.At the quarterly meetings, the Board of Directors of the Bank reviews trends for loans classified as “Special Mention,” “Substandard” and “Doubtful” for the previous twelve months both as a total dollar volume in each classified category and as the percent of capital each classified category represents. A Special Mention loan has potential weaknesses that deserve management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan at a future date. An asset is classified Substandard if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Substandard assets include those characterized by the distinct possibility that the Bank will sustain some loss if the deficiencies are not corrected. Assets classified as Doubtful have all the weaknessesinherent in those classified Substandard with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions and values, highly questionable and improbable. Assets classified as Loss are those considered uncollectible and viewed as non-bankable assets, worthy of charge-off. Assets that do not currently expose the Bank to sufficient risk to warrant classification in one of the aforementioned categories, but possess weaknesses that may or may not be within the control of the customer are classified as “Pass.” The following tables present the risk category of loans by class of loans based on the most recent analysis performed and the contractual aging as of September 30, 2011 and December 31, 2010: As of September 30, 2011 Special Pass Mention Substandard Doubtful Total Commercial $ Real estate Construction Commercial Multifamily - Total $ Current $ - $ 30-59 - 60-89 - Over 90 - Total $ As of December 31, 2010 Special Pass Mention Substandard Doubtful Total Commercial $ Real estate Construction - Commercial Multifamily - Total $ Current $ - $ 30-59 - 60-89 - Over 90 - Total $ 19 Excluding purchased credit-impaired loans, approximately $13.6 million of the Substandard and Doubtful loans were nonperforming as of September 30, 2011. For residential real estate and installment loan classes, the Bank also evaluates credit quality based on the aging status of the loan, which was previously presented, and by payment activity.The following table presents the recorded investment in those loan classes based on payment activity as of September 30, 2011 and December 31, 2010: As of September 30, 2011 Performing Nonperforming Total Residential Real Estate $ $ $ Installment & Other Total $ $ $ As of December 31, 2010 Performing Nonperforming Total Residential Real Estate $ $ $ Installment & Other Total $ $ $ At September30, 2011, the Corporation has identified $48.9million of loans as impaired, including performing troubled debt restructurings. A loan is identified as impaired when, based on current information and events, it is probable that the Bank will be unable to collect all amounts due according to the contractual terms of the loan agreement.A summary of the details regarding impaired loans follows: September 30, December 31, Loans for which there was a related allowance for loan loss $ $ Impaired loans with no related allowance Total Impaired Loans $ $ Average quarterly balance of impaired loans $ $ Related allowance for loan losses 20 The following table presents loans individually evaluated for impairment by class of loans as of September 30, 2011 and December 31, 2010: As of September 30, 2011 Unpaid Principal Balance Partial Charge- offs Allowance For Loan Losses Allocation Recorded Investment Loans with no related allowance recorded: Commercial $ $ $ - $ Real estate Construction - Commercial - Residential - Multifamily - Installment & Other - - Total - Loans with a related allowance recorded: Commercial 45 - Real estate Construction - Commercial Residential Multifamily Installment & Other - Total Total Impaired Loans $ As of December 31, 2010 Unpaid Principal Balance Partial Charge- offs Allowance For Loan Losses Allocation Recorded Investment Loans with no related allowance recorded: Commercial $ - $ - $ - $ - Real estate Construction - - Commercial - - Residential - - Multifamily - - Installment & Other - Total - - Loans with a related allowance recorded: Commercial - - Real estate Construction - Commercial Residential Multifamily - Installment & Other - Total Total Impaired Loans $ 21 The following table presents the balance in the allowance for loan losses and the recorded investment in loans by portfolio segment and based on impairment method as of September 30, 2011 and December 31, 2010: For the Nine Months Ended September 30, 2011 Commercial Residential Commercial Construction Real Estate Real Estate Multifamily Consumer Total Allowance for loan losses: Beginning balance $ Charge-offs (285,714 ) (18,004 ) (1,106,111 ) (3,411,781 ) (117,115 ) (216,071 ) (5,154,796 ) Recoveries - Provision (500,032 ) Ending balance $ As of September 30, 2011 Commercial Residential Commercial Construction Real Estate Real Estate Multifamily Consumer Total Loans: Ending balance $ ALL Individually evaluated Collectively evaluated Acquired - Total ALL Recorded Investment $ Ending Balance: Individually evaluated $ Collectively evaluated Acquired - Total ending balance $ 22 As of December 31, 2010 Commercial Residential Commercial Construction Real Estate Real Estate Multifamily Consumer Total Loans: Ending balance $ ALL Individually evaluated Collectively evaluated Acquired - Total ALL Recorded Investment $ Ending Balance: Individually evaluated $ Collectively evaluated Acquired - Total ending balance $ The Corporation continues to evaluate loans purchased in conjunction with the Acquisition for impairment in accordance with GAAP. The purchased loans were considered impaired at the Acquisition date if there was evidence of deterioration since origination and if it was probable that not all contractually required principal and interest payments would be collected. The following table reflects the carrying value of all purchased loans as of September 30, 2011 and December 31, 2010. As of September 30, 2011 Contractually Required Payments Receivable Credit Impaired Non-Credit Impaired Carrying Value of Purchased Loans Commercial $ $ $ Real Estate Construction Commercial Residential Multifamily Installment and Consumer Total $ $ $ 23 As of December 31, 2010 Contractually Required Payments Receivable Credit Impaired Non-Credit Impaired Carrying Value of Purchased Loans Commercial $ $ $ Real Estate Construction Commercial Residential Multifamily Installment and Consumer Total $ $ $ As of September 30, 2011 the estimated contractually-required payments receivable on credit impaired and non-credit impaired loans was $77.7 million and $79.7 million, respectively. The cash flows expected to be collected related to principal as of September 30, 2011 on all purchased loans is $115.9 million. These amounts are based upon the estimated fair values of the underlying collateral or discounted cash flows at September 30, 2011. The difference between the contractually required payments at Acquisition and the cash flow expected to be collected at Acquisition is referred to as the non-accretable difference. Subsequent decreases to the expected cash flows will generally result in a provision for loan losses. Subsequent increases in cash flows will result in a reversal of the provision for loan losses charged to earnings to the extent of prior charges or a reclassification of the difference from non-accretable discount to accretable discount, with a positive impact on interest income. Further, any excess of cash flows expected over the estimated fair value is referred to as the accretable yield and is recognized in interest income over the remaining life of the loan when there is a reasonable expectation about the amount and timing of such cash flows. The change in the carrying amount of accretable yield for purchased loans was as follows for the three months ended September 30, 2011. ACCRETABLE YIELD For Three Months Ended September 30, Beginning Balance $ $ Accretion(1) Ending Balance $ $ For Nine Months Ended September 30, Beginning Balance $ $ Accretion(1) Ending Balance $ $ (1) Accretable yield is recognized as the purchased loans pay down, mature, renew or pay off. Contractual maturities of loans with accretable yield range from 1 year to 30 years.Actual maturities may differ from contractual maturities because borrowers have the right to prepay or renew their loan prior to maturity or the loan may be charged off. 24 7.Allowance for Loan Losses The allowance for loan losses reflected in the accompanying consolidated financial statements represents the allowance available to absorb probable losses inherent in the loan portfolio. An analysis of changes in the allowance is presented in the following table: ALLOWANCE FOR LOAN LOSSES For Three Months Ended September 30, Balance at beginning of period $ $ Charge-offs ) ) Recoveries Net loans charged-off ) ) Additions to allowance charged to expense Balance at end of period $ $ For Nine Months Ended September 30, Balance at beginning of period $ $ Charge-offs ) ) Recoveries Net loans charged-off ) ) Additions to allowance charged to expense Balance at end of period $ $ Consistent with regulatory guidance, charge-offs are taken when specific loans, or portions thereof, are considered uncollectible and of such little value that their continuance as bankable assets is not warranted. The Bank’s policy is to promptly charge these loans off in the period the uncollectible loss amount is reasonably determined.The Bank promptly charges-off commercial and real estate loans, or portions thereof, when available information confirms that specific loans are uncollectible based on information that includes, but is not limited to, (1) the deteriorating financial condition of the borrower, (2) declining collateral values, and/or (3) legal action, including bankruptcy, that impairs the borrower’s ability to adequately meet its obligations.All consumer loans 120 days past due and all other loans with principal and interest 180 days or more past due will be reviewed for potential charge-off at least quarterly. 25 8.Other Real Estate Owned Real estate acquired by foreclosure or by deed in lieu of foreclosure is held for sale and is initially recorded at the lesser of carrying value or fair value at the date of foreclosure less estimated selling expenses, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed and any excess of carrying value over fair value is recorded as a valuation allowance. At the date of foreclosure any write down to fair value less estimated selling costs is charged to the allowance for loan losses. Costs relating to the development and improvement of the property may be capitalized; holding period costs and subsequent changes to the valuation allowance are charged to expense. A summary of the activity in OREO is as follows: Nine Months Ended September 30, 2011 Year Ended December 31, 2010 Beginning Balance $ $ Additions Valuation Adjustments - - Gain on Sale Sales ) ) Ending Balance $ $ 26 9.Troubled Debt Restructuring A troubled debt restructuring (“TDR”) includes a loan modification where a borrower is experiencing financial difficulty and the Bank grants a concession to that borrower that the Bank would not otherwise consider except for the borrower’s financial difficulties.Modifications include below market interest rate, interest-only terms, forgiveness of principal, or an exceptionally long amortization period.Most of the Bank’s modifications are below market interest rates.A TDR may be either on accrual or nonaccrual status based upon the performance of the borrower and management’s assessment of collectability.If a TDR is placed on nonaccrual status, it remains there until it performs under the restructured terms for six consecutive months at which time it is returned to accrual status. As of September 30, 2011 Commercial Residential Commercial Construction Real Estate Real Estate Multifamily Consumer Total Accruing December 31, 2010 $ - $ - $ - $ Principal payments - - ) ) - - ) Charge-offs - Advances - New restructured - - Class transfers - ) ) ) - - ) Transfers from nonaccrual - September 30, 2011 $ - $ - $ $ Nonaccrual December 31, 2010 $ - $ - $ - $ $ $ - $ Principal payments - - - ) ) - ) Charge-offs - Advances - New restructured - Class transfers - Transfers to accrual - - - ) - - ) September 30, 2011 $ $ - $ - $ $ $ - $ Totals December 31, 2010 $ - $ - $ Principal payments - - ) ) ) - ) Charge-offs - Advances - New restructured - Class transfers - ) ) ) - - ) Transfers from nonaccrual - September 30, 2011 $ 27 A summary of troubled debt restructurings as of September 30, 2011 and December 31, 2010 is noted in the table below.All troubled debt restructurings are considered impaired loans and, as of September 30, 2011, the allowance associated with those loans was $1.8 million. September 30, 2011 Number of Modifications Total Troubled Debt Restructurings Allowance for Loan Losses Allocation Recorded Investment Commercial 2 $ - $ Real estate Construction 4 Commercial 18 Residential 77 Multifamily 1 - Installment and other 7 Total Loans $ $ December 31, 2010 Number of Total Troubled Debt Allowance for Loan Losses Recorded Modifications Restructurings Allocation Investment Commercial - $
